                Case 3:20-cv-00133-JCH Document 116-1 Filed 06/25/20 Page 1 of 2


Colleen Davis

Subject:            FW: Yale's Stance on Motion for Leave to File Amended Complaint




From: Pat Noonan
Sent: Monday, June 22, 2020 10:25 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>; 'jakub.madej@yale.edu' <jakub.madej@yale.edu>
Subject: RE: Yale's Stance on Motion for Leave to File Amended Complaint

Hi Jakub,
         I could not provide you an advance indication of our position of our position on you motion to amend the
amended complaint, because your email below asking my position arrived at the same time (June 22 at 5:23 p.m.) I
received the motion to amend from the Clerk. I will continue to abide by Judge Hall’s order that does not require
communication beyond emails. Having now seen your motion to amend, I will be filing an objection. I believe the most
appropriate step at this time is for Judge Hall rule on my motion to dismiss the case.
         Pat


Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)

From: Jakub Madej <j.madej@lawsheet.com>
Sent: Monday, June 22, 2020 5:23 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Yale's Stance on Motion for Leave to File Amended Complaint

Dear Patrick,

I have been trying to reach you both last week and today to ask if Yale objects to my motion for leave to
amend the complaint. You have not returned my calls, and I believe the number I dialed is indeed your
current number.

If no call reached you, please let me know immediately. As you know from my previous emails, I am
disinclined to resolve disputes in this litigation by email because this method proved ineffective in achieving
any progress regarding dispute resolution between us.

I am aware that you are reluctant to speak with me. However, speaking would streamline resolving this
dispute. As you might have noticed, I am not going anywhere until we reach a satisfactory resolution of this
matter. I intend to make an offer later this week. Hopefully we can work through something productive
soon.


                                                          1
                      Case 3:20-cv-00133-JCH Document 116-1 Filed 06/25/20 Page 2 of 2
Have a good Monday,
Jakub

Jakub Madej
65 Dwight St
New Haven, CT 06511
Phone: (203) 928-8486
Phone: (646) 776-0066
Fax: (203) 902-0070
Email: j.madej@lawsheet.com

This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the intended recipient of this message or
their agent, you must not use, disseminate, copy, or store this message or its attachments.




                                                                                  2
